CORRECTED ALLOWANCE

Examiner’s Note
The information disclosure statement filed December 12, 2021 has been considered and has not been found to affect the patentability of the indicated claims.  Additionally applicants have filed a copy of the Response to Appellant/Pateentee’s Grounds of Appeal for European Patent Number 2396455 (39 pages) which does not appear as cited on the IDS, but has now been considered and which was not found to affect patentability of the indicated subject matter.  The document “Response to Appellant/Pateentee’s Grounds of Appeal for European Patent Number 2396455” has been cited on an accompanying PTO-892.

Claims 8, 10-17 are allowed.
Regarding applicants’ claim 8, the prior art does not teach or suggest a process of manufacturing a chrome plated part comprising forming a bright nickel plating layer over a substrate, forming a noble potential nickel plating layer on the bright nickel plating layer, wherein an electric potential difference between the bright nickel plating layer and the noble potential nickel plating layer is within a range from 40 mV to 120 mV, and the electric potential of the bright nickel plating layer is a base potential with respect to the noble potential nickel plating layer, and forming a trivalent chrome plating layer on the noble potential nickel plating layer, the trivalent chrome plating layer having at least any one of a microporous structure or a microcrack structure, wherein the trivalent chrome plating layer has a microporous density of 10,000/cm2 or more, wherein the trivalent chrome plating layer is amorphous, and where the bright nickel plating layer comprises a first brightening agent selected from 1,5-sodium 
Regarding applicants’ claim 10, the prior art does not teach or suggest a process of manufacturing a chrome plated part comprising forming a bright nickel plating layer over a substrate, forming a noble potential nickel plating layer on the bright nickel plating layer, wherein an electric potential difference between the bright nickel plating layer and the noble potential nickel plating layer is within a range from 40 mV to 120 mV, and the electric potential of the bright nickel plating layer is a base potential with respect to the noble potential nickel plating layer, and forming a trivalent chrome plating layer on the noble potential nickel plating layer, the trivalent chrome plating layer having at least any one of a microporous structure or a microcrack structure, wherein the trivalent chrome plating layer has a microporous density of 10,000/cm2 or more, wherein the trivalent chrome plating layer is amorphous, wherein an amount of an electric potential adjuster added in a first plating bath to form the noble potential nickel plating layer is adjusted to be more than that added in a second plating bath to form the bright nickel plating layer.
Regarding applicants’ claim 11, the prior art does not teach or suggest a process of manufacturing a chrome plated part comprising forming a bright nickel plating layer over a substrate, forming a noble potential nickel plating layer on the bright nickel plating layer, wherein an electric potential difference between the bright nickel plating layer and the noble potential nickel plating layer is within a range from 40 mV to 120 mV, and the electric potential of the bright nickel plating layer is a base potential with respect to the noble potential nickel plating layer, and forming a trivalent chrome plating layer on the noble potential nickel plating 2 or more, wherein the trivalent chrome plating layer is amorphous, wherein the noble potential nickel plating layer is formed via a first plating bath into which a compound comprising at least any one of silicon and aluminum is dispersed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Adam Krupicka/Primary Examiner, Art Unit 1784